       Case 2:20-cr-00005-SMJ     ECF No. 48   filed 04/14/20   PageID.118 Page 1 of 6



1    NICHOLAS MARCHI
     Carney & Marchi, P.S.
2    7502 West Deschutes Place
     Kennewick WA 99336
3    (509) 545-1055
     Attorneys for Defendant
4    NICHOLAS SEAN CARTER
5

6
                            UNITED STATES DISTRICT COURT
7                  IN AND FOR THE EASTERN DISTRICT OF WASHINGTON
                               RICHLAND, WASHINGTON
8

9
     UNITED STATES OF AMERICA,                 Case No. 2:20-cr-00005-SMJ-2
10
                  Plaintiff,                   MOTION AND MEMORANDUM RE:
                                               SUPPRESSION OF EVIDENCE
11
           vs.
                                               Note: May 28, 2020 at 10:00 am
12
     NICHOLAS SEAN CARTER,                     Judge Mendoza at Richland
13
                  Defendant                    Evidentiary Hearing Requested
14

15
           COMES NOW the Defendant, NICHOLAS SEAN CARTER, and moves
16
     this Court for an Order suppressing the evidence seized in this matter. This motion
17

18   is based on the attached Memorandum of Law filed in support of this motion.

19   Specifically, the defendant moves to suppress evidence seized from the defendant
20
     and from the residence at 112 N. Pettybone, Rd., Dixie, Washington on November
21
     7, 2019.
22

23                                          I. Facts
24         Mr. Carter is currently charged with three counts of Possession with Intent to
25
     Distribute    a     Controlled   Substance,    in    violation     of      21   U.S.C


     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 1
       Case 2:20-cr-00005-SMJ     ECF No. 48    filed 04/14/20   PageID.119 Page 2 of 6



1    §841(a)(1)(b)(1)(B)(viii); and one count of Felon in Possession of a Firearm in
2
     violation of 18 U.S.C §922(g).
3
           On November 7, 2019, Agent Bach and Walla Walla Detective Bump met
4

5    with a confidential informant, hereinafter CI, who stated that he was aware that
6
     Ms. Pesina and her boyfriend Nick were involved in drug trafficking. The CI
7
     stated that he could possibly purchase narcotics from Ms. Pesina. He said that he
8

9
     only met the boyfriend a few times and knew him as Nick. He did not know the

10   last name. A copy of the arrest report is attached as Exhibit A.
11
           On the same date, the Agent was advised that the U.S. Marshals were
12
     looking for Mr. Carter and Ms. Pesina and they had a warrant for their arrest.   On
13

14   that date, officers went to the residence and arrested Mr. Carter and Ms. Pesina.

15   They then requested a search warrant from Walla Walla District Court. Exhibit B.
16
     As a result of the search of the residence, several firearms were located in the
17
     residence as well as narcotics.
18

19         Mr. Carter requests that this Court suppress the evidence seized from the

20   residence.   He maintains that the warrant was invalid due to omissions and
21
     misstatements in the affidavit in support of the search warrant. Mr. Carter would
22
     further request a evidentiary hearing pursuant to Franks v. Delaware, 438 U.S.
23

24   154 (1978) and United States v. Ippolito, 774 F.2d 1482 (9th Cir. 1985) This
25




     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 2
       Case 2:20-cr-00005-SMJ    ECF No. 48    filed 04/14/20   PageID.120 Page 3 of 6



1    request is based on the files herein and the attached Memorandum of Law and
2
     attachments.
3
                                  II. ARGUMENT
4

5    THERE WERE MISREPRESENTAIONS ANDS OMMISSIONS THAT WERE
     PURPOSEFULLY OR RECKLESSLY MISLEADING THUS INVALIDATING THE
6    AFFIDAVIT IN SUPPORT OF THE SEARCH WARRANT.

7          The inquiry of a warrant applicant is "whether a reasonably well-trained
8
     officer in [the applicant]'s position would have known that his affidavit failed to
9
     establish probable cause and that he should not have applied for the warrant. If
10

11   such was not the case, the officer's application for a warrant was not objectively
12
     reasonable..." Malley v. Briggs, 475 U.S. 335, 345 (1986). [S]uppression is
13
     appropriate only if the officers were dishonest or reckless in preparing their
14

15
     affidavit or could not have harbored an objectively reasonable belief in the

16   existence of probable cause." United States v. Leon, 468 U.S. 897, 926, reh'g
17
     denied, 468 U.S. 1250 (1984).
18
            In this case, the warrant applicant was either purposefully or recklessly
19

20   misleading regarding the informant's reliability and the facts of the case. Based on

21   this lack of information, the evidence obtained in this case should be suppressed.
22
           To prevail on a claim that the police procured a warrant through deception,
23
     the party challenging the warrant must show that the affiant deliberately or
24

25   recklessly made false statements or omissions that were material to the finding of



     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 3
       Case 2:20-cr-00005-SMJ     ECF No. 48    filed 04/14/20   PageID.121 Page 4 of 6



1    probable cause. See Ewing v. City of Stockton, 588 F.3d 1218, 1223 (9th Cir.
2
     2009). Our evaluation of materiality requires that we consider the effect of any
3
     false statements or omissions. " If an officer submitted false statements, the court
4

5    purges those statements and determines whether what is left justifies issuance of
6
     the warrant." Id. at 1224. " If the officer omitted facts required to prevent
7
     technically true statements in the affidavit from being misleading, the court
8

9
     determines whether the affidavit, once corrected and supplemented, establishes

10   probable cause." Id. " If probable cause remains after amendment, then no
11
     constitutional error has occurred." Bravo v. City of Santa Maria, 665 F.3d 1076,
12
     1084 (9th Cir. 2011).
13

14         Mr. Carter maintains that the affidavit neglected to state how the CI was

15   found to be reliable. The affidavit uses conclusionary language as to the reliability
16
     of the CI. In addition, the affidavit is misleading as it implies that the CI knew Mr.
17
     Carter. However, as indicated in the reports, the CI did not know Mr. Carter and
18

19   had met him only a few times. The CI did not know Mr. Carter’s last name as

20   stated in the affidavit. Finally, the report does not state the CI said anything about
21
     muzzle loaders to the agents when they spoke with him.                  Given these
22
     misstatements and omissions, the evidence seized must be suppressed.
23

24

25




     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 4
       Case 2:20-cr-00005-SMJ    ECF No. 48    filed 04/14/20   PageID.122 Page 5 of 6



1                                   III. CONCLUSION
2
         The defendant respectfully requests that the court suppress all evidence
3
     obtained as a result of the search conducted pursuant to the warrant issued in this
4

5    case. Alternatively, the defendant requests that the Court conduct a hearing on this
6
     motion to suppress pursuant to Franks v. Delaware, 438 U.S. 154 (1978).
7
     DATED this 14th day of April 2020.
8

9
                                     Respectfully Submitted,

10                                   S/Nicholas Marchi
                                     CARNEY & MARCHI
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 5
       Case 2:20-cr-00005-SMJ    ECF No. 48   filed 04/14/20   PageID.123 Page 6 of 6



1

2
                                 CERTIFICATE OF SERVICE
3
           I certify that a copy of the Motion and Memorandum RE: Suppression of
4
     Evidence was e-mailed via ECF on 4/14/2020, to S. Van Marter, Assistant United
5
     States Attorney, 402 E. Yakima, Suite 210, Yakima, WA 98901 and the A.
6
     Pechtel, attorney for Ms. Pesina.
7
                  S/ Nicholas Marchi
8                 CARNEY & MARCHI, P.S.
                  Attorneys for Defendant
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




     MOTION AND MEMORANDUM
     TO SUPPRESS EVIDENCE - 6
